Citation Nr: 0826493	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for chronic urinary 
tract infections.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

3.  Entitlement to an effective date prior to October 1, 2007 
for a grant of service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969, and from March 1980 to February 1982.  He 
served in the Republic of Vietnam from June 1967 to November 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the claimed disorders.

In correspondence received in June 2007, the veteran raised 
claims of entitlement to service connection for a right knee 
disorder, left ear hearing loss, a left hand disorder, and 
headaches.  To date, no action has been taken on these 
claims.  They are hereby referred back to the agency of 
jurisdiction for appropriate disposition.

In June 2005, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The veteran perfected an appeal for service connection for 
post-traumatic stress disorder (PTSD) in March 2004.  Service 
connection for PTSD was granted by rating decision dated 
March 2008, and a 10 percent rating was assigned, 
representing a substantial grant of the benefit sought.  The 
matter of an earlier effective date for the grant of service 
connection for post-traumatic stress disorder is remanded to 
the RO via the AMC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome was not present in 
service or post service.

2.  Chronic urinary tract infections were not present in 
service or post service.

3.  Diabetes mellitus, type II was not present in service or 
post service.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Chronic urinary tract infections were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated December 2002, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  All 
available service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The Board is 
satisfied that the duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that the records from the veteran's first 
period of active service have not been associated with the 
claims folder, and correspondence received from the National 
Personnel Records Center in September 2003 gives rise to an 
inference that they have been lost.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service Connection for Bilateral Carpal Tunnel Syndrome

The veteran has indicated that he has bilateral carpal tunnel 
syndrome, which he has attributed to his service.  

The veteran's service treatment records are negative for 
diagnoses of carpal tunnel syndrome.  February 1978 
outpatient treatment records show that the veteran's 
extremities were normal.  A November 1980 service treatment 
record shows that the veteran did present with swelling over 
the first metacarpal phalangeal joint.  There was also a 
double sesamoid noted.  No diagnosis of bilateral carpal 
tunnel syndrome was made.  There were no further complaints 
of wrist or hand pain during service, and the veteran's 
discharge examination was negative for such complaints.  

No post-service medical records have been received that show 
a diagnosis of, or treatment for, bilateral carpal tunnel 
syndrome.  The veteran did have surgery to remove a ganglion 
cyst from the right wrist in November 2000, but no diagnosis 
of carpal tunnel syndrome was made.  On VA examination in 
October 2007, X-ray studies revealed degenerative changes in 
both wrists; again, the examiner found no bilateral carpal 
tunnel syndrome.  As there is no current diagnosis of 
bilateral carpal tunnel syndrome, service connection is 
unwarranted.  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's statements that he has 
bilateral carpal tunnel syndrome; however, while the veteran 
is competent to report his symptoms, Layno v. Brown, 6 Vet. 
App. 465, 469 (1994), he is not a medical professional and he 
is not competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has bilateral carpal tunnel 
syndrome.  In the absence of a current diagnosis, the 
veteran's service connection claim for bilateral carpal 
tunnel syndrome must be denied.  See Brammer, supra. 



Service Connection for Chronic Urinary Tract Infections

The veteran has indicated that he has chronic urinary tract 
infections, which he has attributed to his service.  

The veteran's service treatment records are negative for 
complaints of urinary tract infection.  In August 1980, there 
was a report of burning upon voiding, but no diagnosis of 
urinary tract infection was made, and there were no further 
complaints. The veteran's discharge examination was negative 
for albumin in the urine or urinary complaints.  

No post-service medical records have been received showing 
treatment for chronic urinary tract infection.  On VA 
examination in September 2007, the veteran reported no 
urinary dysfunction or chronic urinary tract infections, and 
no such diagnosis was made.  As there is no current diagnosis 
of chronic urinary tract infections, service connection in 
this matter is unwarranted.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's statements that he has 
chronic urinary tract infections; however, while the veteran 
is competent to report his symptoms, Layno v. Brown, 6 Vet. 
App. 465, 469 (1994), he is not a medical professional and he 
is not competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has chronic urinary tract 
infections.  In the absence of a current diagnosis, the 
veteran's service connection claim for chronic urinary tract 
infections must be denied.  See Brammer, supra. 



Service Connection for Diabetes Mellitus

The veteran has claimed service connection for diabetes 
mellitus, which he attributes to exposure to herbicides 
during his Vietnam service.

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease  
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

Although the veteran has confirmed Vietnam service, and is 
thus presumed to have been exposed to herbicides, he does not 
have a current diagnosis of diabetes mellitus.  Service 
treatment records are negative for treatment for diabetes, 
and the veteran's urinalysis at his February 1982 discharge 
examination was normal.  In February 1978, the veteran's 
glucose level was 98 mg/dl, with a normal range of 70-112 
mg/dl.  On VA examination in September 2007, it was noted 
that the veteran's most recent blood glucose was 75 mg/dl, 
and that he denied a history of diabetes or having been 
diagnosed with the disorder.  The examiner concluded that the 
veteran does not currently have diabetes mellitus.  

As there is no current diagnosis of diabetes mellitus, 
service connection is unwarranted.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof  
of a present disability, there can be no valid claim.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's statements that he has 
diabetes mellitus; however, while the veteran is competent to 
report his symptoms, Layno v. Brown, 6 Vet. App. 465, 469 
(1994), he is not a medical professional and he is not 
competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has diabetes mellitus.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for diabetes mellitus must be denied.  See 
Brammer, supra. 



ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for chronic urinary tract 
infections is denied.

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides, is denied.


REMAND

A March 2008 rating action granted service connection for 
post-traumatic stress disorder and assigned a noncompensable 
rating.  The veteran's statement received in June 2008 could 
be fairly construed as a notice of disagreement with the 
effective date assigned.  Since the appellant filed a timely 
notice of disagreement with respect to the evaluation, the 
Board's jurisdiction has been triggered.  At this point, the 
issue must be REMANDED, per Manlincon v. West, 12 Vet. 
App. 238 (1999), so that the RO can issue a statement of the 
case on the underlying claim itself: entitlement to 
compensable rating for impotency.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should readjudicate the issue of 
entitlement to an effective date prior to 
October 1, 2007 for a grant of service 
connection for post-traumatic stress 
disorder.  If the claim remains denied, 
the RO is directed to promulgate a 
statement of the case on this issue and 
to provide the appellant with the 
appropriate notice of appellate rights, 
and the appellant should be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


